As filed with the Securities and Exchange Commission on February 8, 2016. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22727 The Cushing MLP Infrastructure Fund I (Exact name of registrant as specified in charter) 8117 Preston Road, Suite 440, Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road, Suite 440, Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 (Registrant's telephone number, including area code) Date of fiscal year end: November 30, 2015 Date of reporting period:November 30, 2015 Item 1. Reports to Stockholders. THE CUSHING® MLP INFRASTRUCTURE FUND I ANNUAL REPORT November 30, 2015 (INCLUDING THE FINANCIAL STATEMENTS AND REPORT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CUSHING® MLP INFRASTRUCTURE MASTER FUND) The Cushing® MLP Infrastructure Fund I MASTER INDEX Section The Cushing® MLP Infrastructure Fund I I Financial Statements and Report of the Independent Registered Public Accounting Firm as of November 30, 2015 and for the year then ended The Cushing® MLP Infrastructure Master Fund II Financial Statements and Report of the Independent Registered Public Accounting Firm as of November 30, 2015 and for the period then ended The Cushing® MLP Infrastructure Fund I TABLE OF CONTENTS Unitholder Letter 1 Statement of Assets and Liabilities 5 Statement of Operations 6 Statement of Changes in Net Assets 7 Statement of Cash Flows 8 Financial Highlights 9 Notes to Financial Statements 10 Report of the Independent Registered Public Accounting Firm 14 Additional Information 15 Trustees and Executive Officers 17 The Cushing® MLP Infrastructure Fund I UNITHOLDER LETTER Dear Fellow Unitholder, For the twelve month fiscal period ended November 30, 2015 (the “period”), the midstream energy space meaningfully underperformed the broader market. For the period, the Cushing® MLP Infrastructure Fund I delivered a –29.8% total return, versus a total return of +2.75% for the S&P 500 Index. As measured by the Alerian MLP Index (Total Return) (AMZ), the performance of master limited partnerships (MLPs) declined –34.03% for the period. To put that into greater perspective, on a price performance basis as of November 30, 2015, the AMZ declined an astounding –44% since the peak in August of 2014, nearing the –55% peak-to-trough decline in 2008 due to the global financial crisis. We believe there were several negative catalysts affecting the market for MLPs working in unison during the period. First, crude oil traded down to multi-year lows, which was an obvious headwind for the energy sector, including MLPs (as of November 30, 2015, the price of crude oil was ~$42/bbl). Continued weakness in natural gas prices did not help matters either, with natural gas prices ending the period near $2/mmbtu. In addition to weak commodity prices, technical factors such as forced selling from closed-end funds due to leverage levels as well as retail fund outflows exacerbated fundamental worries. Finally, credit and distribution reduction concerns all contributed to extreme weakness and volatility in the midstream MLP space. Unfortunately, we believe the weakness and volatility in the capital markets lead to fundamental problems for many MLPs that have little to no direct commodity exposure, which in turn drove a negative feedback loop. For clarification, capital markets are of critical importance to MLPs, as these businesses are typically externally funded investment vehicles. In other words, the majority of cash flows earned from legacy assets are returned to unitholders in the form of distributions. Therefore, funding requirements for capital expenditures on growth projects are typically externally funded via the debt and equity capital markets. Even in a scenario where the underlying fundamentals of a business remain healthy, a “freezing” of the capital markets, and/or significantly higher debt and equity costs, can quickly lead to fundamental problems. As an illustrative example, in a normal capital market environment (assuming reasonable debt costs and equity yields), MLPs traditionally have pursued attractive organic projects at reasonable cost multiples. These projects can be incredibly attractive and generate significant distributable cash flow growth for the future. However, these same projects can become modestly accretive to neutral when an MLP’s equity yield balloons north of 10% (due to the reduced market price of the company’s equity), and actually can become dilutive if the equity yield climbs higher than that (as we’ve seen in select cases). Consequently, growth opportunities would be diminished and valuations could deteriorate further. Again, this illustrative example assumes an MLP has to externally fund the capital for the project (i.e. not funding the project via internally generated cash flow). As of the end of the period, the midstream MLP space as a whole was trading at deeply discounted valuations, regardless of the metric. Price to distributable cash flow (P/DCF) multiples, a common valuation tool for MLPs, and yield spreads were near levels experienced in late 2008, the darkest days of the great financial crisis. The vast majority of large cap MLPs were yielding 10-15%, levels we believe indicate the expectation for distribution cuts. In contrast, several management teams have reiterated the security of their current distribution rates, even in today’s depressed market environment. Turning to the Fund’s performance for the period and relative to the AMZ, the Fund incrementally benefitted (i.e. lost less relatively) from maintaining zero exposure to holdings in several of the worst performing subsectors in the AMZ, including the Upstream, Shipping, Propane and Coal subsectors. Unfortunately, there were no subsectors with a positive contribution to the Fund’s performance during the period. The Fund was most negatively impacted by the performance of holdings in the Large Cap Diversified, Crude Oil & Refined Products and Natural Gas Gatherers & Processors subsectors. Performance for holdings in the Crude Oil & Refined Products subsector was primarily negatively impacted by capital market weakness and concerns regarding the availability and costs of financing future growth capital expenditures. Additionally, this subsector represented the largest average weight for the Fund as well as the largest overweight subsector versus the AMZ during the period. For the Large Cap Diversified and Natural Gas Gatherers & Processors subsectors, the Fund maintained average weights for each subsector that were equal to or less than the AMZ. Performance for holdings in the Natural Gas Gatherers & Processors subsector was particularly negatively impacted by the deteriorating commodity price environment. 1 On a stock specific basis, there were no positive contributors to the Fund’s performance during the period. The top three contributors to the Fund’s absolute performance (i.e. minimal negative contribution) during the reporting period were: 1) Shell Midstream Partners, LP (NYSE: SHLX); 2) Phillips 66 Partners, LP (NYSE: PSXP); and 3) Tesoro Logistics, LP (NYSE: TLLP). All three holdings are Crude Oil & Refined Products MLPs, and more specifically, all three are considered to be “drop down MLPs.” Put simply, drop-down MLPs (including the three mentioned here) have minimal to no commodity exposure and are supported by a “parent” company with a large inventory of fee-based assets the parent company plans to sell, or “drop-down,” to the underlying MLP. We anticipate additional opportunities for these drop-down transactions to drive fee-based, predictable and top-tier distribution at the underlying MLP. The bottom three contributors to absolute performance during the reporting period, in order of the most negative performance to the least negative performance, were: 1) Plains All American Pipeline, LP (NYSE: PAA), a Large Cap Diversified MLP; 2) Sunoco Logistics Partners, LP (NYSE: SXL) a Crude Oil & Refined Products MLP; and 3) Kinder Morgan Inc. (NYSE: KMI), a Large Cap Diversified midstream company. All three of these detractors to Fund performance had negative absolute performance driven primarily by the deteriorating commodity price environment. Plains All American Pipeline was negatively impacted from lowered guidance revisions arising from the decline in crude oil prices and increased competition on its legacy asset base, leading to compressed margins and lowered utilization. Sunoco Logistics Partners was negatively impacted by capital market weakness and concerns regarding the availability and costs of financing its sizeable capital expenditure backlog for 2015 and 2016. Kinder Morgan Inc. was negatively impacted by credit concerns, which culminated in its decision to cut its distribution rate by 75% in order to preserve capital for growth projects and defend its investment grade credit rating, while maintaining financial flexibility. During the reporting period, the Fund’s largest purchases included Genesis Energy LP (NYSE: GEL), a Crude Oil & Refined Products MLP, and Columbia Pipeline Partners LP (NYSE: CPPL), a Natural Gas Transportation & Storage MLP. The Fund purchased both securities due to their attractive yields with perceived distribution growth potential in a low crude oil price environment. The Fund also used the weakness in Plains All American Pipeline LP and Sunoco Logistics Partners LP, both bottom three contributors for the period, to add exposure to these names. During the reporting period, the Fund’s largest sales included EnLink Midstream Partners LP (NYSE: ENLK), a Natural Gas Gatherers & Processor MLP, and Enable Midstream Partners LP (NYSE: ENBL), also a Natural Gas Gatherers & Processor MLP. Both MLPs were negatively impacted by the deteriorating commodity price environment. Due to the pending acquisition of Williams Companies, Inc. (NYSE: WMB) by Energy Transfer Equity, LP (NYSE: ETE), the Fund also decreased its position in Williams Companies in order to reduce the combined exposure to the pro forma merged entity. From a subsector exposure level, the Fund increased subsector weightings in Crude Oil & Refined Products and Large Cap Diversified MLPs during the period. The Fund reduced exposure to the Natural Gas Gatherers & Processors subsector. At the end of the reporting period, the three largest subsector exposures, in order of size, were: 1) Crude Oil & Refined Products; 2) Large Cap Diversified; and 3) Natural Gas Transportation & Storage. We believe the end of the 2015 calendar year will bring an end to several non-fundamental factors impacting the MLP market, such as tax loss harvesting and forced closed-end fund selling (i.e. year-end redemptions will likely be complete). Furthermore, January is historically an MLP distribution-paying month, and we believe short sellers in the space will be incrementally disposed to covering ahead of these expensive ex-dates (now significantly more expensive). We believe a sustained rally in prices for MLPs in 2016 and beyond will largely be dependent upon crude oil prices. While we believe crude oil prices will continue to face near-term headwinds (e.g. high inventory levels, relatively stable production volumes, etc.), we are incrementally more positive on the prospects for a recovery in the second half of 2016. 2 Crude oil production is a cyclical industry and we are monitoring for signs that the balance between supply and demand is being restored. We are seeing encouraging signs on demand growth, and capital spending by E&P companies continues to be aggressively curtailed. Generally speaking, we believe $40 per barrel oil prices (or lower) are uneconomical across the globe. A stabilization of crude oil around $50-$60 per barrel would heal a lot of wounds in the energy sector. Just as important, we believe a stabilization in crude oil prices will bring investor confidence back into the asset class. Referring back to the “negative feedback loop” mentioned above, many midstream MLPs continue to have little to no direct exposure to crude oil prices; however, negative energy sentiment has damaged their ability to access reasonably priced capital, which lead to the fundamental problems described above. In summary, we remain confident in our belief that the longer term outlook for the midstream MLP asset class is positive, but we acknowledge that volatility is likely to continue in the near term. There are select areas of production that are less economical to produce and could ultimately result in a decline in the flow of existing volumes, but we remain confident that North American shale basins will be developed over time, albeit at a reduced pace than previously assumed. While expected volume growth, cap-ex spending, and distribution growth have moderated for at least 2016, we believe the midstream business model for the broad group (largely based on fee-based, multi-year contracts) will prove again to be resilient, and we do not foresee distribution cuts for the vast majority of midstream MLPs. Almost all valuation metrics are significantly below long-term historical averages and sit at levels we find incredibly compelling. We will not claim that valuations alone will act as the catalyst to get the group moving higher; however, we do believe MLPs have well overshot to the downside, and investors will be ultimately rewarded. We truly appreciate your support, and look forward to continuing to help you achieve your investment goals. Sincerely, Jerry V. Swank Chairman, Chief Executive Officer and President The information in this report is not a complete analysis of every aspect of any market, sector, industry, security or the Fund itself. Statements of fact are from sources considered reliable, but the Fund makes no representation or warranty as to their completeness or accuracy. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. Please refer to the Schedule of Investments for a complete list of Fund holdings. Past performance does not guarantee future results. An investment in the Fund involves risks. The Fund is nondiversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. The Fund will invest in Master Limited Partnerships (MLPs), which concentrate investments in the natural resource sector and are subject to the risks of energy prices and demand and the volatility of commodity investments. Damage to facilities and infrastructure of MLPs may significantly affect the value of an investment and may incur environmental costs and liabilities due to the nature of their business. MLPs are subject to significant regulation and may be adversely affected by changes in the regulatory environment. Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Investments in foreign securities involve political, economic and currency risks, greater volatility and differences in accounting methods. MLPs are subject to certain risks inherent in the structure of MLPs, including complex tax structure risks, the limited ability for election or removal of management, limited voting rights, potential dependence on parent companies or sponsors for revenues to satisfy obligations, and potential conflicts of interest between partners, members and affiliates. There is a risk to the future viability of the ongoing operation of MLPs that return investor’s capital in the form of distributions. This performance update, which has been furnished on a confidential basis to the recipient, does not constitute an offer of any security, which may be made only by means of a private placement memorandum which contains a description of material terms and risks. The S&P 500 Index is an unmanaged index of common stocks that is frequently used as a general measure of stock market performance. The Alerian MLP Index is a capitalization-weighted index of the 50 most prominent energy master limited partnerships. Neither index includes fees or expenses. It is not possible to invest directly in an index. 3 Investment Objective And Principal Investment Policies The Fund’s investment objective is to provide a high level of after-tax total return, with an emphasis on current distributions, to common unitholders. The Fund is a “feeder” fund within a “master-feeder” structure and pursues its investment objective by investing all or substantially all of its investable assets in The Cushing® MLP Infrastructure Master Fund (the “Master Fund”), which has the same investment objective as the Fund. We refer to the Fund’s investments through the Master Fund as investments by the “Fund” or the “Funds” in order to make the investment program easier to understand. The Fund seeks to achieve its investment objective by investing, under normal market conditions, in master limited partnerships (“MLPs”). The Fund’s MLP investments will consist primarily of publicly traded securities of MLPs and their affiliates, including securities of entities holding primarily general partner or managing member interests in MLPs. The Fund seeks to achieve its investment objective through investments in publicly traded MLPs that, in the Adviser’s view, are most attractive. The Fund will focus primarily on “midstream” MLPs, whose business models are often referred to as “toll road” businesses. Midstream MLPs collect, gather, transport and store natural resources and their byproducts (primarily crude oil, natural gas and refined petroleum products), generally without taking ownership of the physical commodity. The Fund will, under normal market conditions, invest at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in securities of infrastructure MLPs and MLP Affiliates or companies operating in the infrastructure sector. “MLP Affiliates” are affiliates of MLPs that own primarily general partner interests or, in some cases, subordinated units, registered or unregistered common units, or other limited partner units in an MLP. The Fund considers an MLP to be an infrastructure MLP if at least 50% of its assets, income, sales or profits are committed to or derived from the development, construction, management, ownership or operation of assets that are used for natural resources-based activities. The infrastructure MLPs in which the Fund seeks to invest typically derive the vast majority of their revenues from and commit the vast majority of their assets to owning and operating assets utilized in connection with the exploration, development, mining, production, processing, refining, transportation and storage of crude oil, natural gas, natural gas liquids, refined products, coal, electricity or other energy commodities. 4 The Cushing® MLP Infrastructure Fund I STATEMENT OF ASSETS & LIABILITIES November 30, 2015 Assets Investment in The Cushing MLP Infrastructure Master Fund $ Short-term investments Cash Receivable from Adviser, net Other assets Total assets Liabilities Subscriptions received in advance Accrued expenses Total liabilities Net assets $ Net Assets Consisting of Additional paid-in capital $ Accumulated net investment income Accumulated realized gain Net unrealized depreciation on investments ) Net assets $ Net Asset Value, 42,057.07 units outstanding $ See Accompanying Notes to the Financial Statements. 5 The Cushing® MLP Infrastructure Fund I STATEMENT OF OPERATIONS Year Ended November 30, 2015 Investment Income and Expenses Allocated from The Cushing MLP Infrastructure Master Fund Distributions and dividends received $ Less: return of capital on distributions ) Distribution and dividend income Interest income Management fees ) Professional fees ) Administrator fees ) Organizational costs ) Trustees’ fees ) Fund accounting fees ) Custodian fees and expenses ) Registration fees ) Expense reimbursement by Adviser, net Total Net Investment Loss Allocated from The Cushing MLP Infrastructure Master Fund ) Fund Investment Income Distributions and dividends received Less: return of capital on distributions ) Distribution and dividend income Interest income Total Fund Investment Income Fund Expenses Management fees Professional fees Administrator fees Fund accounting fees Trustees’ fees Transfer agent fees Registration fees Custodian fees and expenses Other expenses Total Fund Expenses Less: expense reimbursement by Adviser, net ) Net Fund Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain on investments Net realized loss allocated from The Cushing MLP Infrastructure Master Fund ) Net change in unrealized depreciation of investments ) Net change in unrealized depreciation of investments allocated from The Cushing MLP Infrastructure Master Fund ) Net Realized and Unrealized Loss on Investments ) Decrease in Net Assets Resulting from Operations $ ) See Accompanying Notes to the Financial Statements. 6 The Cushing® MLP Infrastructure Fund I STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended November 30, 2015 November 30, 2014 Operations Net investment income (loss) $ ) $ Net realized gain (loss) (916,190 ) Net change in unrealized appreciation (depreciation) (10,922,024 ) Net increase (decrease) in net assets resulting from operations (12,229,947 ) Dividends and Distributions to Common Unitholders Net investment income — — Return of capital (1,629,959 ) (1,374,623 ) Total dividends and distributions to common unitholders (1,629,959 ) (1,374,623 ) Capital Share Transactions (Note 7) Proceeds from unitholder subscriptions Distribution reinvestments Payments for redemptions (449,381 ) (2,167,138 ) Net increase in net assets from capital share transactions Total increase (decrease) in net assets (4,436,832 ) Net Assets Beginning of year End of year $ $ Accumulated net investment income at the end of the year $ $ See Accompanying Notes to the Financial Statements. 7 The Cushing® MLP Infrastructure Fund I STATEMENT OF CASH FLOWS Year Ended November 30, 2015 OPERATING ACTIVITIES Decrease in Net Assets Resulting from Operations $ ) Adjustments to reconcile decrease in net assets resulting from operations to net cash used in operatingactivities Net realized gain on investments ) Net realized loss allocated from The Cushing MLP Infrastructure Master Fund Net change in unrealized depreciation of investments Net change in unrealized depreciation of investments allocated from The Cushing MLP Infrastructure Master Fund Return of capital on distributions Net investment loss allocated from The Cushing MLP Infrastructure Master Fund Purchases of investments in securities ) Proceeds from sales of investments in securities Purchases of investment in The Cushing MLP Infrastructure Master Fund ) Net proceeds from sales of short-term investments Changes in operating assets and liabilities Other assets Receivable from Adviser ) Payable to Adviser, net of waiver ) Accrued expenses ) Net cash used in operating activities ) FINANCING ACTIVITIES Proceeds from issuance of units including subscriptions received in advance Payments for redemptions of units ) Distributions paid ) Net cash provided by financing activities INCREASE IN CASH CASH: Beginning of year End of year $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW AND NON-CASH INFORMATION Distribution reinvestment $ Contribution of securities into The Cushing MLP Infrastructure Master Fund $ See Accompanying Notes to the Financial Statements. 8 The Cushing® MLP Infrastructure Fund I FINANCIAL HIGHLIGHTS Year Ended November 30, 2015 Year Ended November 30, 2014 Year Ended November 30, 2013 Year Ended November 30, 2012 Year Ended November 30, 2011 Per Unit Data (1) Net Asset Value, beginning of year $ Income from Investment Operations: Net investment income ) Net realized and unrealized gain on investments ) Total increase from investment operations ) Less Distributions: Net investment income — Return of capital ) Total distributions to common stockholders ) Net Asset Value, end of year $ Total Investment Return (2) )% Supplemental Data and Ratios Net assets, end of year $ Ratio of expenses to average net assets before waiver % Ratio of expenses to average net assets after waiver % Ratio of net investment income (loss) to average net assets before waiver )% Ratio of net investment income (loss) to average net assets after waiver )% Portfolio turnover rate %(3) % Information presented relates to a unit outstanding for the entire year. Individual returns and ratios may vary based on the timing of capital transactions. Covers the period from December 1, 2014 through June 30, 2015, prior to the transfer of securities to The Cushing MLP Infrastructure Master Fund. See Accompanying Notes to the Financial Statements. 9 The Cushing® MLP Infrastructure Fund I NOTES TO FINANCIAL STATEMENTS November 30, 2015 1. Organization The Cushing® MLP Infrastructure Fund I (the “Fund”), was organized as a Delaware statutory trust pursuant to an agreement and declaration of trust dated January 15, 2010 (the “Declaration of Trust”).The Fund commenced operations on March 1, 2010. Effective August 1, 2012, the Fund registered as a non-diversified, closed-end management investment company under the Investment Company Act of 1940.The Fund’s investment objective is to seek a high level of after-tax total return, with an emphasis on current distributions paid to its unitholders. Effective as of July 1, 2015, the Fund converted to a “master/feeder” structure by contributing substantially all of its investable assets less cash retained by the Fund (the “Transferred Assets”) to The Cushing® MLP Infrastructure Master Fund (the “Master Fund”) in exchange for Master Fund units with an aggregate net asset value equal to the aggregate value of the Transferred Assets.The Fund pursues its investment objective by investing all or substantially all of its investable assets in the Master Fund.The Master Fund is registered as a non-diversified, closed-end management investment company under the Investment Company Act of 1940 and has the same investment objective as the Fund.The Fund and Master Fund are managed by Cushing® Asset Management, LP (the “Adviser”). The financial statements of the Master Fund, including the Schedule of Investments, are attached to this report and should be read in conjunction with the Fund’s financial statements.The Fund owns 99.87% of the Master Fund as of November 30, 2015. 2. Significant Accounting Policies A. Basis of Presentation The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”) as detailed in the Financial Accounting Standards Board’s Accounting Standards Codification. B. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, recognition of distribution income and disclosure of contingent assets and liabilities at the date of the financial statements. Actual results could differ from those estimates. C. Investment Valuation The Fund uses the following valuation methods to determine fair value as either fair value for investments for which market quotations are available, or if not available, the fair value, as determined in good faith pursuant to such policies and procedures as may be approved by the Fund’s Board of Trustees (“Board of Trustees” or “Trustees”) from time to time.The valuation of the portfolio securities of the Fund currently includes the following processes: (i)The market value of each security listed or traded on any recognized securities exchange or automated quotation system will be the last reported sale price at the relevant valuation date on the composite tape or on the principal exchange on which such security is traded except those listed on the NASDAQ Global Market®, NASDAQ Global Select Market® and the NASDAQ Capital Market® exchanges (collectively, “NASDAQ”).Securities traded on NASDAQ will be valued at the NASDAQ official closing price. If no sale is reported on that date, the closing price from the prior trading day may be used. (ii)The Fund’s non-marketable investments will generally be valued in such manner as the Adviser determines in good faith to reflect their fair values under procedures established by, and under the general supervision and responsibility of, the Board of Trustees.The pricing of all assets that are fair valued in this manner will be subsequently reported to and ratified by the Board of Trustees. The Fund records its investment in the Master Fund at fair value which is represented by the Fund’s proportionate indirect interest in the net assets of the Master Fund as of November 30, 2015. Valuation of securities and other investments held by the Master Fund is discussed in the notes to the Master Fund’s financial statements. The Fund records its pro rata share of the Master Fund’s income, expenses and realized and unrealized gains and losses. The performance of the Fund is directly affected by the performance of the Master Fund. The financial statements of the Master Fund, which are attached, are an integral part of these financial statements. Please refer to the accounting policies disclosed in the financial statements of the Master Fund for additional information regarding significant accounting policies that affect the Fund. 10 D. Security Transactions, Investment Income and Expenses Security transactions are accounted for on the date the securities are purchased or sold (trade date).Realized gains and losses are reported on a specific identified cost basis.Interest income is recognized on an accrual basis.Distributions and dividends (collectively referred to as “Distributions”) are recorded on the ex-dividend date. Distributions received from the Fund’s investments in master limited partnerships (“MLPs”) generally are comprised of ordinary income, capital gains and return of capital.For financial statement purposes, the Fund uses return of capital and income estimates to determine the dividend income received from MLP Distributions. Such estimates are based on historical information available from each MLP and other industry sources. These estimates may subsequently be revised based on information received from the MLPs after their tax reporting periods are concluded, as the actual character of these Distributions is not known until after the fiscal year end of the Fund. The Fund estimates the allocation of investment income and return of capital for the Distributions received from its portfolio investments within the Statement of Operations. For the fiscal year ended November 30, 2015, the Fund has estimated approximately 94% of the Distributions received from its portfolio investments to be return of capital. Expenses are recorded on an accrual basis.The Fund records its proportionate share of the Master Fund’s income, expenses, and realized and unrealized gains and losses.In addition, the Fund incurs and accrues its own expenses. E.Valuation of Investment in Master Fund The Fund records its investment in the Master Fund at its proportionate share of net assets. Valuation of investments held by the Master Fund, including, but not limited to, the valuation techniques used and categorization within the fair value hierarchy of investments are discussed in the notes to the Master Fund financial statements included elsewhere in this report. F.Distributions to Unitholders Distributions to unitholders are recorded on the ex-dividend date.The character of Distributions to unitholders are comprised of 100 percent return of capital. G. Federal Income Taxation The Fund is treated as a partnership for Federal income tax purposes.Accordingly, no provision for Federal income taxes is reflected in the accompanying financial statements.The Fund does not record a provision for U.S. federal, state, or local income taxes because the unitholders report their share of the Fund’s income or loss on their income tax returns.The Fund files an income tax return in the U.S. federal jurisdiction, and may file income tax returns in various U.S. states.Generally, the Fund is subject to income tax examinations by major taxing authorities for all tax years since its inception. In accordance with GAAP, the Fund is required to determine whether its tax positions are more likely than not to be sustained upon examination by the applicable taxing authority, based on the technical merits of the position.The tax benefit recognized is measured as the largest amount of benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement with the relevant taxing authorities.Based on its analysis, the Fund has determined that it has not incurred any liability for unrecognized tax benefits as of November 30, 2015.The Fund does not expect that its assessment regarding unrecognized tax benefits will materially change over the next twelve months.However, the Fund’s conclusions may be subject to review and adjustment at a later date based on factors including, but not limited to, questioning the timing and amount of deductions, the nexus of income among various tax jurisdictions, compliance with U.S. federal and U.S. state and foreign tax laws, and changes in the administrative practices and precedents of the relevant taxing authorities. H. Cash Flow Information The Fund makes Distributions from investments, which include the amount received as cash Distributions from MLPs, common stock dividends and the Master Fund.These activities are reported in the Statement of Changes in Net Assets, and additional information on cash receipts and payments is presented in the Statement of Cash Flows. I.Indemnifications Under the Fund’s organization documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the Fund.In addition, in the normal course of business, the Fund may enter into contracts that provide general indemnification to other parties.The Fund’s maximum exposure under such indemnification arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred, and may not occur. 11 3. Concentrations of Risk The Fund’s investment objective is to seek a high level of after-tax total return, with an emphasis on current distributions paid to its unitholders. The Fund seeks to achieve its investment objective by investing, under normal market conditions, in the Master Fund, which invests in MLPs. In the normal course of business, substantially all of the Fund and Master Fund’s securities transactions, money balances, and security positions are transacted with the Fund’s custodian, U.S. Bank, N.A.The Fund and Master Fund are subject to credit risk to the extent any broker with whom it conducts business is unable to fulfill contractual obligations on its behalf.The Adviser monitors the financial conditions of such brokers. 4. Agreements and Related Party Transactions The Fund has entered into an Investment Management Agreement (the “Agreement”) with the Adviser.Under the terms of the Agreement, the Fund pays the Adviser a management fee, payable monthly in arrears, equal to 0.083% (1.0% per annum) of the net assets of the Fund determined as of the beginning of each calendar month for services and facilities provided by the Adviser to the Fund.Effective as of July 1, 2015, due to the conversion to a master/feeder structure, the Fund no longer directly pays the Advisor a fee.Under the terms of the Agreement, the Master Fund pays the Adviser a management fee, payable monthly in arrears, equal to 0.083% (1.0% per annum) of the net assets of the Fund determined as of the beginning of each calendar month for services and facilities provided by the Adviser to the Fund and the Master Fund.The Fund does, however, due to its investment in the Master Fund, bear its proportionate percentage of the Advisory fee paid to the Adviser by the Master Fund. The Adviser agreed to waive a portion of its management fee and reimburse Fund and Master Fund expenses such that Fund and Master Fund operating expenses would not exceed 1.50% of the respective fund’s net assets through September 1, 2016.For the fiscal year ended November 30, 2015, the Adviser earned $209,703 in management fees from the Fund and waived fees and reimbursed Fund expenses in the amount of $101,935.For the fiscal period ended November 30, 2015, the Adviser earned $136,761 in management fees from the Master Fund and waived fees and reimbursed Master Fund expenses in the amount of $134,201. Waived fees and reimbursed Fund expenses, including prior year expenses, are subject to potential recovery by year of expiration.The Adviser’s waived fees and reimbursed expenses that are subject to potential recovery are as follows: Fiscal Year Incurred Amount
